UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period EndedJuly 1, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 1-4639 CTS CORPORATION (Exact name of registrant as specified in its charter) Indiana 35-0225010 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 905 West Boulevard North, Elkhart, IN 46514 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 574-293-7511 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of“accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerxNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of July 26, 2007: 35,582,031. CTS CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Unaudited Condensed Consolidated Statements of Earnings 3 -For the Three and Six Months ended July 1, 2007 and July 2, 2006 Unaudited Condensed Consolidated Balance Sheets 4 - As of July 1, 2007 and December 31, 2006 Unaudited Condensed Consolidated Statements of Cash Flows 5 - For the Six Months Ended July 1, 2007 and July 2, 2006 Unaudited Condensed Consolidated Statements of Comprehensive Earnings 6 -For the Three and Six Months Ended July 1, 2007 and July 2, 2006 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION 30 Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 6. Exhibits 31 SIGNATURES 32 2 Table of Contents PART I-FINANCIAL INFORMATION Item 1. Financial Statements CTS CORPORATION AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (In thousands of dollars, except per share amounts) Three Months Ended Six Months Ended July 1, 2007 July 2, 2006 July 1, 2007 July 2, 2006 Net sales $ 169,624 $ 165,925 $ 332,882 $ 316,418 Costs and expenses: Cost of goods sold 136,680 134,157 269,600 254,609 Selling, general and administrative expenses 20,940 19,222 42,210 35,612 Research and development expenses 4,102 4,070 8,222 8,162 Restructuring charge — 920 — 2,882 Operating earnings 7,902 7,556 12,850 15,153 Other (expense)income: Interest expense (681 ) (1,034 ) (1,372 ) (2,145 ) Interest income 486 198 965 323 Other (232 ) 59 154 62 Total other expense (427 ) (777 ) (253 ) (1,760 ) Earningsbefore income taxes 7,475 6,779 12,597 13,393 Income tax expense- Note I 1,570 1,520 2,646 3,094 Net earnings $ 5,905 $ 5,259 $ 9,951 $ 10,299 Net earningsper share - Note H Basic $ 0.16 $ 0.15 $ 0.28 $ 0.29 Diluted $ 0.15 $ 0.14 $ 0.26 $ 0.27 Cash dividends declared per share $ 0.03 $ 0.03 $ 0.06 $ 0.06 Average common shares outstanding: Basic 35,824 35,843 35,824 35,832 Diluted 40,302 40,145 40,355 40,189 See notes to unaudited condensed consolidated financial statements. 3 Table of Contents CTS CORPORATION AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands) July 1, 2007 December 31, 2006* ASSETS Current Assets Cash and cash equivalents $ 37,161 $ 38,630 Accounts receivable, less allowances (2007 - $1,683; 2006 - $2,139) 104,990 106,012 Inventories, net- Note C 74,018 60,543 Other current assets 22,947 22,435 Total current assets 239,116 227,620 Property, plant and equipment, less accumulated depreciation (2007 -$269,114 ; 2006 - $259,548) 92,926 96,468 Other Assets Prepaid pension asset - Note E 105,132 100,666 Goodwill 24,657 24,657 Other intangible assets, net 37,593 39,154 Deferred income taxes 32,955 37,401 Other 1,740 1,867 Total other assets 202,077 203,745 Total Assets $ 534,119 $ 527,833 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Notes payable – Note D $ 1,506 $ 5,425 Current portion of long-term debt - Note D — 186 Accounts payable 81,611 78,205 Accrued liabilities 43,052 41,865 Total current liabilities 126,169 125,681 Long-term debt- Note D 60,000 60,635 Other long-term obligations 22,410 22,494 Shareholders’ Equity Preferred stock - authorized 25,000,000 shares without par value; none issued — — Common stock - authorized 75,000,000 shares without par value; 53,862,444 shares issued at July 1, 2007 and 53,718,801 shares issued at December31, 2006 278,214 276,553 Additional contributed capital 27,504 27,899 Retained earnings 323,177 315,370 Accumulated other comprehensive loss (29,463 ) (31,283 ) 599,432 588,539 Cost of common stock held in treasury (2007 – 18,247,708 shares and 2006 -17,895,708) (273,892 ) (269,516 ) Total shareholders’ equity 325,540 319,023 Total Liabilities and Shareholders’ Equity $ 534,119 $ 527,833 * The balance sheet at December 31, 2006, has been derived from the audited financial statements at that date. See notes to unaudited condensed consolidated financial statements. 4 Table of Contents CTS CORPORATION AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands of dollars) Six Months Ended July 1, 2007 July 2, 2006 Cash flows from operating activities: Net earnings $ 9,951 $ 10,299 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 11,552 13,218 Prepaid pension asset (4,466 ) (3,131 ) Amortization of retirement benefit adjustments 2,128 — Equity-based compensation – Note B 1,636 2,065 Restructuring charge — 2,882 Deferred income taxes (195 ) — Changes in assets and liabilities Accounts receivable 1,021 (12,921 ) Inventories (13,476 ) (2,366 ) Other current assets (331 ) (1,690 ) Accounts payable and accrued liabilities 8,256 8,797 Other (611 ) 274 Total adjustments 5,514 7,128 Net cash provided by operating activities 15,465 17,427 Cash flows from investing activities: Capital expenditures (6,271 ) (5,848 ) Proceeds from sales of assets 45 1,227 Net cash used in investing activities (6,226 ) (4,621 ) Cash flows from financing activities: Payments of long-term debt (857 ) (61,268 ) Proceeds from borrowings of long-term debt — 57,190 Payments of short-term notes payable (5,026 ) (2,031 ) Proceeds from borrowings of short-term notes payable 1,107 827 Dividends paid (2,145 ) (2,152 ) Purchase of treasury stock (4,343 ) (768 ) Other 198 (130 ) Net cash used in financing activities (11,066 ) (8,332 ) Effect of exchange rate on cash and cash equivalents 358 1,148 Net (decrease) increase in cash and cash equivalents (1,469 ) 5,622 Cash and cash equivalents at beginning of year 38,630 12,029 Cash and cash equivalents at end of period $ 37,161 $ 17,651 Supplemental cash flow information Cash paid during the period for: Interest $ 1,106 $ 1,847 Income taxes – net $ 1,146 $ 2,729 See notes to unaudited condensed consolidated financial statements. 5 Table of Contents CTS CORPORATION AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE EARNINGS (In thousands of dollars) Three Months Ended Six Months Ended July 1, 2007 July 2, 2006 July 1, 2007 July 2, 2006 Net earnings $ 5,905 $ 5,259 $ 9,951 $ 10,299 Other comprehensive earnings: Cumulative translation adjustment 549 1,448 550 1,983 Amortization of retirement benefit adjustments (net of tax) 610 — 1,270 — Comprehensive earnings $ 7,064 $ 6,707 $ 11,771 $ 12,282 See notes to unaudited condensed consolidated financial statements. 6 Table of Contents NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS July 1, 2007 NOTE A - Basis of Presentation The accompanying condensed consolidated financial statements have been prepared by CTS Corporation (CTS or the Company), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to such rules and regulations.The unaudited condensed consolidated interim financial statements should be read in conjunction with the financial statements, notes thereto, and other information included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. The accompanying unaudited condensed consolidated interim financial statements reflect, in the opinion of management, all adjustments (consisting of normal recurring items) necessary for a fair statement, in all material respects, of the financial position and results of operations for the periods presented. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported period. Actual results could differ materially from those estimates.
